                 Case 18-14213             Doc 23   Filed 05/09/19 Entered 05/09/19 11:22:45        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              GARY ROBINSON                                   §     Case No. 18-14213
              DORIS ROBINSON                                  §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Peter N. Metrou, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 3,071.32                            Assets Exempt: 70,298.56
              (Without deducting any secured claims)

              Total Distributions to Claimants: 10,830.18           Claims Discharged
                                                                    Without Payment: 159,419.61

              Total Expenses of Administration: 2,169.82


                      3) Total gross receipts of $ 13,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 13,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-14213             Doc 23    Filed 05/09/19 Entered 05/09/19 11:22:45            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 73,853.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             2,169.82              2,169.82                 2,169.82

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              95,976.59           16,432.20             16,432.20                10,830.18

TOTAL DISBURSEMENTS                               $ 169,829.59         $ 18,602.02           $ 18,602.02           $ 13,000.00


                  4) This case was originally filed under chapter 7 on 05/16/2018 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/10/2019                        By:/s/Peter N. Metrou, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 18-14213             Doc 23      Filed 05/09/19 Entered 05/09/19 11:22:45                     Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                          $ AMOUNT
                                                                          TRAN. CODE1                                       RECEIVED

304 W. DEARBORN ST.
PLANO IL 60545-0000 KENDALL                                                  1110-000                                           13,000.00

TOTAL GROSS RECEIPTS                                                                                                           $ 13,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                            UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                      CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                   CODE     (from Form 6D)

              First State Bank Mendo, 706
              Washington St Mendota, IL
              61342                                                 66,154.00                  NA                    NA                0.00


              Wells Fargo Dealer Services,
              Attn: Bankruptcy Po Box
              19657 Irvine, CA 92623                                 7,699.00                  NA                    NA                0.00

TOTAL SECURED CLAIMS                                              $ 73,853.00                $ 0.00                $ 0.00            $ 0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 18-14213             Doc 23        Filed 05/09/19 Entered 05/09/19 11:22:45           Desc Main
                                                       Document     Page 4 of 11




            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Peter N. Metrou                            2100-000                    NA             2,050.00         2,050.00           2,050.00


Peter N. Metrou                            2200-000                    NA                52.00            52.00             52.00


Associated Bank                            2600-000                    NA                67.82            67.82             67.82

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA            $ 2,169.82        $ 2,169.82        $ 2,169.82
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                  NA                NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                 $ NA              $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                 UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                  CODE
                                                                  6E)              Claim)

                                                                        0.00                 NA              NA               0.00

TOTAL PRIORITY UNSECURED                                               $ NA               $ 0.00           $ 0.00           $ 0.00
CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-14213             Doc 23      Filed 05/09/19 Entered 05/09/19 11:22:45       Desc Main
                                                    Document     Page 5 of 11




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            ARC DeKalb LLC, 520 E.
            22nd St. Lombard, IL 60148                            147.54                 NA             NA            0.00


            Chase Card Services, Attn:
            Correspondence Dept Po Box
            15298 Wilmington, DE 19850                          2,619.00                 NA             NA            0.00


            Edward Health Ventures,
            26185 Network Place
            Chicago, IL 60673-1261                                854.30                 NA             NA            0.00


            Midwest Orthopaedic
            Institute, 2111 Midlands Ct.
            Sycamore, IL 60178-3125                             2,834.35                 NA             NA            0.00


            Naperville Radiologists, 6910
            S Madison Street
            Willowbrook, IL 60527                                 107.11                 NA             NA            0.00


            Pathology Assoc Of Aurora
            LLC, 5700 Southwyck Blvd
            Toledo, OH 43614-1509                                 125.00                 NA             NA            0.00


            Receivables Mgmt Partn,
            2250 E Devon Ave Ste 352
            Des Plaines, IL 60018                               1,373.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-14213             Doc 23       Filed 05/09/19 Entered 05/09/19 11:22:45          Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Rousseau Chiropractic, 919 E.
            Church St. Sandwich, IL
            60548                                                     0.00                 NA              NA              0.00


            Rush Copley Hospital, Patient
            Financial Services 2000
            Ogden Ave. Aurora, IL 60507                            165.00                  NA              NA              0.00


            Rush Copley Medical Center,
            2000 Ogden Avenue Aurora,
            IL 60504                                            28,830.89                  NA              NA              0.00


            Rush Copley Orthopedics
            LLC, PO Box 1418 Aurora, IL
            60507                                               34,515.40                  NA              NA              0.00


            Usaa Savings Bank, Po Box
            47504 San Antonio, TX
            78265                                                 8,393.00                 NA              NA              0.00


2           CAPITAL ONE, N.A.                   7100-000          1,923.00            2,140.68        2,140.68        1,410.89


            WELLS FARGO BANK,
1           N.A.                                7100-000        14,089.00           14,291.52       14,291.52         9,419.29

TOTAL GENERAL UNSECURED                                        $ 95,976.59        $ 16,432.20      $ 16,432.20      $ 10,830.18
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                        Page:       1
                                         Case 18-14213              Doc 23      Filed 05/09/19 Entered 05/09/19 11:22:45                                     Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   7 of 11AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                            Exhibit 8
Case No:              18-14213                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Peter N. Metrou, Trustee
Case Name:            GARY ROBINSON                                                                                               Date Filed (f) or Converted (c):   05/16/2018 (f)
                      DORIS ROBINSON                                                                                              341(a) Meeting Date:               06/19/2018
For Period Ending:    04/10/2019                                                                                                  Claims Bar Date:                   09/20/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 304 W. DEARBORN ST.                                                                 122,000.00                   25,846.00                                                13,000.00                          FA
     PLANO IL 60545-0000 KENDALL
  2. 2005 CHEVROLET TAHOE MILEAGE: 126,000 DESCENT                                         4,575.00                    4,575.00                                                       0.00                        FA
     SHAPE
  3. 2002 CHEVROLET SILVERADO MILEAGE: 187,000 RUST                                        2,775.00                    2,775.00                                                       0.00                        FA
     EVERYWHERE-MI
  4. HOUSEHOLD GOODS AND FURNISHINGS.                                                        150.00                        0.00                                                       0.00                        FA
  5. ELECTRONICS 2 TV'S $100.00-COMPUTER $10.00                                              110.00                        0.00                                                       0.00                        FA
  6. WEARING APPAREL.                                                                        100.00                        0.00                                                       0.00                        FA
  7. CASH                                                                                     40.00                        0.00                                                       0.00                        FA
  8. ILLINOIS COMMUNITY CREDIT UNION                                                       1,000.00                        0.00                                                       0.00                        FA
  9. ILLINOIS COMMUNITY CREDIT UNION -IRS REFUND WAS                                         333.00                        0.00                                                       0.00                        FA
     PUT IN HERE
 10. NESTLE 401(K) SAVINGS PLAN                                                           31,758.88                        0.00                                                       0.00                        FA
 11. 2017 TAX REFUND WAS RECEIVED AND PUT INTO                                             2,528.00                        0.00                                                       0.00                        FA
     THE CHECKING ACCO
 12. DEBTOR DORIS WAS IN AN AUTOMOBILE ACCIDENT                                                0.00                        0.00                                                       0.00                        FA
     WHERE SHE GOT A T
 13. DEBTOR GARY WAS INJURED AT WORK AND HAS FILED                                             0.00                        0.00                                                       0.00                        FA
     A WORKMAN'S CO
 14. VALUES LISTED ON SCHEDULE B ARE THE                                                       0.00                        0.00                                                       0.00                        FA
     DEBTOR'S/DEBTORS' BEST E


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $165,369.88                  $33,196.00                                               $13,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                  Page:    2
                                      Case 18-14213           Doc 23        Filed 05/09/19 Entered 05/09/19 11:22:45
Research equity in residence. Motion to settle/compromise filed 7/19/2018. Submitted TFR to UST on 12/17/18. Filed NFR and Fee App.
                                                                                                                                      Desc Main
                                                                             Document     Page 8 of 11
                                                                                                                                                   Exhibit 8
Initial Projected Date of Final Report (TFR): 06/07/2019        Current Projected Date of Final Report (TFR): 06/07/2019




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                   Page:           1
                                         Case 18-14213                 Doc 23 Filed 05/09/19
                                                                                           FORM 2Entered 05/09/19 11:22:45                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-14213                                                                                               Trustee Name: Peter N. Metrou, Trustee                                   Exhibit 9
      Case Name: GARY ROBINSON                                                                                               Bank Name: Associated Bank
                   DORIS ROBINSON                                                                                   Account Number/CD#: XXXXXX1776
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2578                                                                               Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 04/10/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   08/13/18             1         Gary & Doris Robinson                      Court Approved settlement                              1110-000               $13,000.00                                $13,000.00
                                  Debtors                                    Settlement on equity in home.
   09/10/18                       Associated Bank                            Bank Service Fee under 11                              2600-000                                         $11.22          $12,988.78
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                       Associated Bank                            Bank Service Fee under 11                              2600-000                                         $18.69          $12,970.09
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                       Associated Bank                            Bank Service Fee under 11                              2600-000                                         $19.28          $12,950.81
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                       Associated Bank                            Bank Service Fee under 11                              2600-000                                         $18.63          $12,932.18
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/14/19                       Transfer to Acct # xxxxxx0147              Transfer of Funds                                      9999-000                                    $12,932.18                 $0.00



                                                                                                              COLUMN TOTALS                                $13,000.00           $13,000.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00          $12,932.18
                                                                                                              Subtotal                                     $13,000.00                $67.82
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $13,000.00                $67.82




                                                                                    Page Subtotals:                                                        $13,000.00           $13,000.00
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                     Page:           2
                                         Case 18-14213                Doc 23 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:22:45                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-14213                                                                                                 Trustee Name: Peter N. Metrou, Trustee                                   Exhibit 9
      Case Name: GARY ROBINSON                                                                                                 Bank Name: Axos Bank
                   DORIS ROBINSON                                                                                    Account Number/CD#: XXXXXX0147
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX2578                                                                                Blanket Bond (per case limit): $1,000,000.00
For Period Ending: 04/10/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   02/14/19                       Transfer from Acct # xxxxxx1776           Transfer of Funds                                          9999-000              $12,932.18                                $12,932.18

   03/11/19           2001        Peter N. Metrou                           Distribution                                                                                           $2,102.00           $10,830.18
                                  123 W. Washington St., Ste 216
                                  Oswego, IL 60543
                                  Peter N. Metrou                           Final distribution creditor                 ($2,050.00)    2100-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Peter N. Metrou                           Final distribution creditor                   ($52.00)     2200-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   03/11/19           2002        WELLS FARGO BANK, N.A.                    Final distribution to claim 1                              7100-000                                    $9,419.29             $1,410.89
                                  PO BOX 10438, MAC F8235-02F               creditor account # representing
                                  DES MOINES, IA 50306-0438                 a payment of 65.91 % per court
                                                                            order.
   03/11/19           2003        CAPITAL ONE, N.A.                         Final distribution to claim 2                              7100-000                                    $1,410.89                 $0.00
                                  C/O BECKET AND LEE LLP                    creditor account # representing
                                  PO BOX 3001                               a payment of 65.91 % per court
                                  MALVERN, PA 19355-0701                    order.


                                                                                                               COLUMN TOTALS                                 $12,932.18           $12,932.18
                                                                                                                     Less: Bank Transfers/CD's               $12,932.18                 $0.00
                                                                                                               Subtotal                                            $0.00          $12,932.18
                                                                                                                     Less: Payments to Debtors                     $0.00                $0.00
                                                                                                               Net                                                 $0.00          $12,932.18




                                                                                    Page Subtotals:                                                          $12,932.18           $12,932.18
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     3
                                 Case 18-14213    Doc 23          Filed 05/09/19 Entered 05/09/19 11:22:45         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0147 - Checking                                              $0.00              $12,932.18                $0.00
                                            XXXXXX1776 - Checking                                        $13,000.00                  $67.82                 $0.00
                                                                                                         $13,000.00               $13,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $13,000.00
                                            Total Gross Receipts:                     $13,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
